PER CURIAM.
The following question has been certified from the Circuit Court of Dade County pursuant to Fla.App. Rule 4.6. The question is:
Whether under the provisions of extant Section 768.28, Florida Statutes (regarding waiver of sovereign immunity, recognizing the State and its subdivisions have the same tort liability as a private person) a tort claimant must allege and prove a special duty (owed to a special class of persons rather than to the public in general) in order to prevail and recover?
In our opinion, there appears to be controlling precedent in this State on which the decision of the trial judge could be based. Therefore, because the requirement of Fla. App. Rule 4.6, i. e., that the question must be one without controlling precedent in this State, is not met, we respectfully decline to answer the question as certified. The trial court, under Article V, Section 6, Florida Constitution, has the power to adjudicate the question, the answer to which may be reviewed on appeal, if desired,
Denied.